Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Rejection of the previous office action, not repeated below are withdrawn based upon the amendment and arguments of the applicant.  Responses to the arguments of the applicant are presented after the first rejection they are directed to. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, please replace “shaped feature”  with - - shaped depression feature- - .
In claims 2-5, please replace “a shaped feature”  with - - the shaped depression feature- -  to be congruent with the language suggested for claim 1 and to reflect that this element already has been introduced in claim 1 (has proper antecedent basis).
In claim 15 and 16, please replace “first feature”  with - - first depression feature- -  and  “second feature”  with - - second depression feature- -

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4-10,12,14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mangrum 20070247699, in view of Coutu, Jr et al., 7601554 and  Atnip 20140192397.
	Mangrum 20070247699 illustrates in figure 2A-2C the formation of the micromirror of an DMD/MEMS device, where a substrate (202), having a dielectric layer (204), a  first conductive layer (206), a first spacer layer (208), which may be a photoresist and patterned with vias, a second conductive layer which can have one or more electrodes (118a,118b), hinges (104), hinge structures, hinge posts (106,108) or spring tip pairs (110) associated with DMD devices (see figure for the features identified by these reference numbers). The second conductive layer is covered by a second spacer layer (212), which may be formed of a photoresist material and is patterned to form a via (214) reaching down to the second conductive layer (210) to form a mirror post (220) and a shallower depression (216) to shape and electrostatic fin (222). A third conductive film (218) is formed conforming to the relief surface of the patterned second spacer layer to form the mirror with the mirror post and electrostatic fin. A thicker third conductive film can reduce or eliminate any light loss due to the surface topography of the third conductive layer as well as increasing the conductivity and rigidity of the mirror post (220). The outermost (maximum) depth/width of the electrostatic fin is 1/3 of the thickness of the second spacer layer [0024-0041]. 

    PNG
    media_image1.png
    565
    466
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    256
    389
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    243
    386
    media_image3.png
    Greyscale

	Coutu, Jr et al., 7601554 teaches the formation of MEM switches in figures 2-11, where the MEMS substrate (100) is provided with metal pads (200,202,204) which function as the switch anchor, switch bottom actuation electrode and switch bottom actuation electrode respectively. The bottom actuation electrode is overcoated with a gold coating (300) in the pad area. The result is overcoated with a PMGI resist (400) which is exposed and developed using two exposures to form two depressions (500,600) of different depths in the resist. The PGMI resist depressions have vertical sidewalls in figure 6.  The PGMI resist is then heated and reflowed to enable the formation of the hinge element (500) on pad 200 and a bulbous depression (700) over the pad (300/204) which each have the sloping corners and/or sloping walls (702/722/604/602) illustrated in figure 7.  The result is overcoated with an Au/Ti bilayer and the Ti layer is  patterned by the resist (900). The gold layer remains and is used to plate metal layer (1000). The resist layers and the excess Ti/Au bilayer are removed to yield the structure of figure 11 (5/34-7/53).  There is a modification of the process where an alloy area (804/1400) coated over the reflowed resist surface (400) is protected and then plated over to incorporate it into the movable contact element and the resist stripped to yield the structure illustrated in figure 15. 

    PNG
    media_image4.png
    246
    443
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    85
    429
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    152
    462
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    121
    471
    media_image7.png
    Greyscale

Atnip 20140192397 teaches with respect to figures 1 and 3A to 3J, a  substrate (102) coated with a photoresist (112) (along the y axis), which is exposed using a greyscale mask (114),. The resist is developed to form the sloped depressions (128) in the patterned resist (126). A metal/deformable layer (130) is coated on the patterned resist and then a second resist (132) is patterned and used to pattern the metal/deformable layer (110,104).  The resist is removed to leave the structure shown in figure 3J [0014-0033]. The process illustrated in figures 2A-2J is the same, but is a cross-section along the axis x in figure 1.  

    PNG
    media_image8.png
    340
    481
    media_image8.png
    Greyscale
     
    PNG
    media_image9.png
    262
    430
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    249
    437
    media_image10.png
    Greyscale
     
    PNG
    media_image11.png
    296
    487
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    252
    447
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    722
    479
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    185
    453
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    194
    486
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    720
    468
    media_image16.png
    Greyscale

The mask yielding the grey tone can be a binary mask where the density of dots/openings in a chromium layer, where the higher density of openings/dots results in a lower shielding and higher exposure.  The openings/dots are subresolution features [0020].  Figure 4 shows an embodiment of the devices where the downward movement of the mirror/plate (208) is stopped by spring tips (210), which also may assist in the release of the mirror/plate (208) from the tilted position by releasing storing energy (like a spring) [0035-0036].  Figure 6 illustrates the formation of  MEMS device taught in where a rectangular micromirror (308) is supported by a sloped hinge (304) and tilts to make contact with 4 spring tips (301, only two illustrated but 4 points of contact with the micromirror illustrated on the micromirror). The use of a greyscale mask allows for the shaping/definition of the sloped hinge (304). Figure 7 shows an intermediate step where the hinge (304) is formed over sacrificial layer (126,326) and the composite covered with a second sacrificial layer (138,338) and the mirror layer (308)

	It would have been obvious to modify the process illustrated in figures 2A-2C of  Mangrum 20070247699 by forming spring tips (110a-110d) and visa/posts (106,108) in the second conductive layer as illustrated in figure 1 and discussed at [0033] of  Mangrum 20070247699 to use a photoresist as the second spacer layer (212) based upon the teachings at [0034] of Mangrum 20070247699 and to pattern the second spacer layer (212) using a grayscale mask to form depression/recesses  (214,216) for both the mirror post (220) and the electrostatic fin (222) as this would reduce the number of steps (exposures) with a reasonable expectation of forming a useful electrostatic fin contact based upon the known use of greyscale exposures to produce contacts in the bottom surface of micromirrors in figures 3A-3J of Atnip 20140192397 and increasing the thickness of the deposited mirror layer as shown in Coutu, Jr et al., 7601554 which would increase the conductivity and rigidity of the mirror post as taught at [0040] of Mangrum 20070247699.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection being passed upon multiple references clearly indicates that none of the references alone teach all of the features recited in the claims. The rejection clearly articulates the obviousness of the formation of depressions in sacrificial photoresist layers which yield curved structures on the bottom of the micromirror.  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mangrum 20070247699, in view of Coutu, Jr et al., 7601554 and  Atnip 20140192397, further in view of Ebata et al. 20140092384.
Ebata et al. 20140092384 illustrates in figure 7, a series of lines/rectangles of varying widths and spacing which form a sloped pattern in the photoresist.  Alternatively, a distribution of light blocking circles can be used  [0043,0082]. 
	It would have been obvious to modify the processes rendered obvious by the combination of Mangrum 20070247699,  Coutu, Jr et al., 7601554 and  Atnip 20140192397 by replacing the dots with circles with varying spacing or rectangles with varying spacing which is known to achieve the same result as evidenced in Ebata et al. 20140092384 to form the trapezoidal shape in figures 2A-J and the recess in the resist illustrated in figures 3A-J . 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mangrum 20070247699, in view of Coutu, Jr et al., 7601554 and  Atnip 20140192397, further in view of  JP 557068B2, Ishikawa JP 2008-283115 and  Wu et al. WO 2014019310
JP 557068B2 (machine translation attached) teaches with respect to 2A and 2B the use of hemispherical projections 4a1 and 5a1 which allows contact to be made, but minimizes sticking/stiction (original at [0007])
Ishikawa JP 2008-283115 illustrates in figure 1, the variation in the openings of a greyscale mask (20) according to the radius of the lens being formed in the photoresist (17) (figure 6). 
Wu et al. WO 2014019310 illustrates in figure 10, a mask with concentric rings. 
It would have been obvious to modify the process of Mangrum 20070247699,Coutu, Jr et al., 7601554 and  Atnip 20140192397 by replacing the dots/circles with varying spacing with concentric rings with varying spacing and widths in the manner taught by Ishikawa JP 2008-283115 and  Wu et al. WO 2014019310 to allow the formation of hemispherical projection to reduce stiction  as taught in JP 557068B2.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rothenbury 7404909 illustrates in figures 2-8, the formation of a MEMS device.  A substrate (205) provided with control circuitry (210) and conductive features (220) is provided with a patterned spacer layer (230) which may be a photoresist, having a number of openings (240) exposing the conductive feature (220), a conductive coating (310,320) is provided by sputtering aluminum and patterned to form a hinge feature/structure (310,320).  This patterning may use plasma etching.  A second spacer (410) is then formed over the hinge layer and patterned to form a recess (420) exposing a portion of the hinge structure. A mirror layer (510,520) is then formed by depositing Al, Al alloys or other conductive and reflective materials (ie metals).  This is then coated with a dielectric material (610) such as silicon dioxide which is the second layer of the mirror. The mirror composite is then patterned by etching. The first and second spacer layers are then removed using downstream plasma etching or other techniques to yield the structure of figure 1 (3/31-6/48). 

    PNG
    media_image17.png
    224
    458
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    201
    446
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    288
    443
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    288
    435
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    295
    440
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    312
    460
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    321
    464
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    314
    449
    media_image24.png
    Greyscale


Atnip et al. 20090067025 illustrates in figure 2A, a conductive circuit/conduit (110)  supporting a micromirror hinge structure (106), coupled to the micromirror (104) via the support post (112) where a sacrificial layer (220) has been formed over the hinge structure (106) [0015-0020]. In figure 1, the electromechanical (MEMS) system is shown without the sacrificial layers/materials and the ability of the micromirror (104) to move/tilt  is illustrated.  The protrusions (116a, 116b, 116c, 116d) are spring tips connected to the substrate through the vias/hinge posts (108). 

    PNG
    media_image25.png
    758
    412
    media_image25.png
    Greyscale



    PNG
    media_image26.png
    268
    473
    media_image26.png
    Greyscale


Oden et al. 20090231673 illustrates a MEMS device in figure 10, including a deformable hinge (180), the hinge post support structures (184) which provide electrical connection between the hinge arms (186) and the hinge connection pad (174).  A spring tip (182), which acts as a stopping mechanism for the mirror is also illustrated [0104]. 

    PNG
    media_image27.png
    708
    501
    media_image27.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 9, 2022